     Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 1 of 10



                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

COUNTY OF ANGELINA

               Plaintiff,
                                                   Case No.: 4:18-cv-4707
       vs.

PURDUE PHARMA L.P., et al.

               Defendants.


             DEFENDANTS PURDUE PHARMA L.P., PURDUE PHARMA INC.,
                 AND THE PURDUE FREDERICK COMPANY INC.'S
                                                     INC.’S
                            NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Purdue Pharma L.P., Purdue

Pharma Inc., and The Purdue Frederick Company Inc. (collectively, "Purdue")
                                                                  “Purdue”) hereby give

notice of removal of this action, captioned County of Angelina v. Purdue Pharma L.P., et al.,

bearing Cause No. CV-00785-18-11, filed in the 159th Judicial District Court of Angelina

County, Texas, and currently pending in the Texas Opioid MDL in the 152nd Judicial District

Court of Harris County, Texas under Cause No. 2018-87846, to the United States District Court

for the Southern District of Texas. This Court has jurisdiction over this action because there is

complete diversity of citizenship between Plaintiff and Defendants and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

                                       BACKGROUND

       1.      On November 14, 2018, Plaintiff, County of Angelina, filed a Petition in the

159th Judicial District Court of Angelina County, Texas, against the following defendants:

Purdue Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick Company Inc.; Ortho-McNeil-

Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceuticals, Inc.;
      Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 2 of 10



Johnson & Johnson; Janssen Pharmaceutica, Inc. n/lea
                                               n/k/a Janssen Pharmaceuticals, Inc.; Endo

                                                 Inc.'1
Health Solutions Inc.; and Endo Pharmaceuticals, Inc.

       2.
       2.      As discussed below, all Defendants are citizens of states or foreign states other

than Texas.

       3.
       3.      Purdue received the Petition through service on November 27, 2018. Pursuant to

28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served on Purdue is attached

hereto. (See Exhibits 1 - 5).

       4.      On June 13, 2018, the Texas MDL Panel granted Motions to Transfer in Docket

No. 18-0358, styled In re Texas Opioid Litigation, and created the Texas Opioid MDL. (Order

Granting Motions to Transfer, attached at Exhibit 8.) The Texas Opioid MDL is assigned to the

152nd Judicial District Court in Harris County, Texas.

       5.
       5.      On December 11, 2018, this Cause was transferred as a tag-along to the Texas

Opioid MDL.

                                VENUE AND JURISDICTION

       6.
       6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 124, 1391, 1441(a), and

1446(a) because this Cause is currently pending, as part of the Texas Opioid MDL, in the 152nd

Judicial District Court, in Harris County, Texas. The 152nd Judicial District Court is a state

court within the Southern District of Texas.

       7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because (1)

there is complete diversity of citizenship between Plaintiff and Defendants; (2) the amount in



1
' On December 5, 2017, the Judicial Panel on Multidistrict Litigation issued an order creating a
Multidistrict Litigation ("MDL")
                         (“MDL”) that would include this case. See In re Nat'l
                                                                             Nat’l Prescription
Opiate Litig., 290 F. Supp. 3d 1375, 1378 (J.P.M.L. 2017). Dozens of state and opioid related
actions have been removed to federal court and transferred to the MDL.


                                                2
      Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 3 of 10



controversy exceeds $75,000, exclusive of interest and costs; and (3) all other requirements for

removal have been satisfied.

              I.      THERE IS COMPLETE DIVERSITY OF CITIZENSHIP

       8.      There is complete diversity of citizenship because Plaintiff is a Texas citizen and

all Defendants are citizens of states or foreign states other than Texas.

       A.      Plaintiff Is A Citizen of Texas

       9.      County of Angelina is a citizen of Texas for purposes of diversity jurisdiction.

See Moor v. Alameda Cnty., 411 U.S. 693, 717 (1973) ("[A]
                                                    (“[A] political subdivision of a State,

unless it is simply ‘the
                    'the arm or alter ego of the State,’
                                                 State,' is a citizen of the State for diversity

purposes.”) (citation omitted).
purposes.")

       B.      None of the Defendants Is A Citizen of Texas

       10.                                                              “a citizen of every State
               For purposes of diversity jurisdiction, a corporation is "a

and foreign state by which it has been incorporated and of the State or foreign state where it has

                       business[.]” 28 U.S.C. § 1332(c)(1). A partnership is a citizen of every
its principal place of business[.]"

state in which its partners are citizens. See Americold Realty Tr. v. Conagra Foods, Inc., 136 S.

Ct. 1012, 1015 (2016). A limited liability company is a citizen of every state in which its

members are citizens. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

       11.     Applying these principles, none of the Defendants is a citizen of Texas.

       12.     Defendant Purdue Pharma L.P. is a limited partnership organized under the laws

of Delaware, none of whose partners are citizens of Texas. Its partners are citizens of New York,

Connecticut, Delaware, Florida, the British Virgin Islands, and Jersey, Channel Islands. Its

principal place of business is Stamford, Connecticut. (Pet. ¶
                                                            ¶ 30.)




                                                  3
      Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 4 of 10



       13.
       13.     On December 20, 2017, a similar opioid-related action was remanded to state

court for lack of diversity jurisdiction because one of the ultimate owners of Purdue Pharma L.P.

was—at that time—a citizen of Texas based on the residence of one trustee. See County of

Hopkins v. Endo Health Solutions Inc., No. 4:17-cv-00845-ALM (E.D. Tex. 2017), Doc. 33

(Mem. Op. & Order). However, after County of Hopkins was remanded, but before this action

was filed, the citizenship of Purdue Pharma L.P. changed. Specifically, the trustee who was

previously located in Texas moved to another state and no longer resides in Texas. Accordingly,

Purdue Pharma L.P. is not a citizen of Texas today and was not a citizen of Texas when this case

was filed. See OJB, Inc. v. Dowell, 650 F. Supp. 42, 43-44 (N.D. Tex. 1986) ("The
                                                                            (“The general rule

is that when diversity is the basis of jurisdiction, complete diversity must exist both at the time of

filing the original action and at the time of removal.")
                                              removal.”) (citing Aynesworth v. Beech Aircraft

Corp., 604 F. Supp. 630, 633 (W.D. Tex. 1985)) (alteration in original).

       14.
       14.     Defendant Purdue Pharma Inc. is a corporation organized under the laws of New

York with its principal place of business in Stamford, Connecticut. (Pet. ¶
                                                                          ¶ 30.)

       15.
       15.     Defendant The Purdue Frederick Company Inc. is a corporation organized under

the laws of New York with its principal place of business in Stamford, Connecticut. (Id.)

       16.
       16.     Defendant     Ortho-McNeil-Janssen       Pharmaceuticals,      Inc.   n/k/a
                                                                                     n/lea   Janssen

Pharmaceuticals, Inc. is a corporation organized under the laws of Pennsylvania with its

principal place of business in Titusville, New Jersey. (Id. ¶ 32.)

       17.
       17.     Defendant Janssen Pharmaceuticals, Inc. is a corporation organized under the

laws of Pennsylvania with its principal place of business in Titusville, New Jersey. Janssen

Pharmaceuticals, Inc. is a wholly owned subsidiary of Johnson & Johnson. (Id.)




                                                  4
     Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 5 of 10



         18.
         18.    Defendant Johnson & Johnson is a corporation organized under the laws of New

Jersey with its principal place of business in New Brunswick, New Jersey. (Id.)

         19.
         19.    Defendant Janssen Pharmaceutica, Inc. n/lea
                                                      n/k/a Janssen Pharmaceuticals, Inc. is a

corporation organized under the laws of Pennsylvania with its principal place of business in

Titusville, New Jersey. (Id.)

         20.    Defendant Endo Health Solutions Inc. is a corporation organized under the laws

of Delaware with its principal place of business in Malvern, Pennsylvania. (Id. ¶34.)

         21.    Defendant Endo Pharmaceuticals, Inc. is a corporation organized under the laws

of Delaware with its principal place of business in Malvern, Pennsylvania. (Id.)

         22.    Accordingly, all Defendants are citizens of states or foreign states other than

Texas.

               II.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         23.   “[A] defendant's
               "[A] defendant’s notice of removal need include only a plausible allegation that

                                                     threshold.” Dart Cherokee Basin Operating
the amount in controversy exceeds the jurisdictional threshold."

Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). "[W]hen
                                               “[W]hen a defendant seeks federal-court

                  defendant’s amount-in-controversy allegation should be accepted when not
adjudication, the defendant's

contested by the plaintiff or questioned by the court.”
                                                court." Id. at 553. In determining whether the

amount in controversy is satisfied, the Court may consider compensatory and statutory damages,

as well as punitive damages. See, e.g., St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250,

1253 n.7 (5th Cir. 1998).

         24.    Here, it is clear that the amount in controversy exceeds $75,000, exclusive of

interest and costs. The Petition asserts that the Plaintiff's
                                                  Plaintiff’s damages "exceed
                                                                      “exceed $1,000,000"
                                                                              $1,000,000” and that

Plaintiff "is
          “is seeking monetary relief for an amount greater than $1,000,000.”       ¶ 22.)
                                                                 $1,000,000." (Pet. ¶



                                                5
     Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 6 of 10



                          “has spent and continues to spend large sums of money"
Plaintiff alleges that it "has                                            money” (id. ¶ 18) as a

          Defendants’ alleged conduct, including funds to pay for "health
result of Defendants'                                             “health care, law enforcement,

social services, public assistance, pharmaceutical care and other services necessary for its

residents” (id. ¶¶ 21). The Petition also asserts that Plaintiff will incur future damages for
residents"

“counseling and medication assisted treatment of addicts, and continuing care in recovery
"counseling

programs related to substance use disorder, medical treatment for overdoses, life skills training

for adolescents, increased law enforcement, and additional resources to treat the psychological

           opioids.” (Id. ¶¶ 245.) Plaintiff also seeks "punitive
effects of opioids."                                    “punitive and exemplary damages,"
                                                                                damages,” as well

   “restitution on behalf of Galveston County consumers.”
as "restitution                               consumers." (Id. Prayer for Relief.)

            III.     ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

       A.          The Notice of Removal Is Timely

       25.         This Notice of Removal is timely filed. Purdue received the Petition through

service on November 27, 2018. Because Purdue filed this Notice of Removal on December 13,

2018, removal is timely. See 28 U.S.C. § 1446(b)(1).

       B.          All Properly Joined and Served Defendants Consent to Removal

       26.         For purposes of removal based on diversity jurisdiction under 28 U.S.C. § 1332(a)

and pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly joined and served

must consent to removal.

       27.         The following properly served Defendants consent to removal, as indicated by

their signing below: Purdue Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick Company

Inc.; Janssen Pharmaceutical, Inc.; Janssen Pharmaceutica, Inc. n/lea
                                                                n/k/a Janssen Pharmaceuticals,

Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo

Health Solutions Inc.; Endo Pharmaceuticals, Inc.



                                                   6
      Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 7 of 10



        28.     The following Defendant has not been properly served, and thus its consent to

removal is not required: Johnson & Johnson; Nevertheless, it consents to removal.              The

Defendant listed in this paragraph expressly reserve, and do not waive, all defenses related to

service of process and personal jurisdiction.

        29.     By filing this Notice of Removal, neither Purdue nor any other Defendant waives

any defense that may be available to them and reserves all such defenses. If any question arises

as to the propriety of the removal to this Court, Purdue and the remaining defendants request the

opportunity to present a brief and oral argument in support of their position that this case has

been properly removed.

        C.      Notice of Removal

        30.
        30.     Pursuant to 28 U.S.C. § 1446(d), Purdue will give written notice of the filing of

this Notice of Removal to all parties of record in this matter, and will file a copy of this Notice

with the clerk of the state court.

                                         CONCLUSION

        WHEREFORE, Purdue hereby removes this action from the 152nd Judicial District Court

of Harris County, Texas, to the United States District Court for the Southern District of Texas.



DATED: December 13, 2018                         Respectfully submitted,
                                                 /s/ Noelle M
                                                 /s/        M. Reed
                                                 Noelle M. Reed
                                                 State Bar No. 24044211
                                                 Federal Bar No. 27139
                                                 noelle.reed@skadden.com
                                                 S
                                                 SKADDEN,
                                                   KADDEN, ARPS,
                                                            ARPS, S
                                                                  SLATE,
                                                                    LATE, MEAGHER
                                                                          MEAGHER
                                                      FLOM LLP
                                                   & FLOM
                                                 1000 Louisiana Street, Suite 6800
                                                 Houston, Texas 77002
                                                 Tel: (713) 655-5122
                                                 Fax: (713) 483-9122


                                                7
Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 8 of 10



                                  Counsel for Purdue Pharma L.P.; Purdue
                                  Pharma Inc.; and The Purdue Frederick
                                  Company Inc.




                                 8
   Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 9 of 10



WRITTEN CONSENT OF OTHER DEFENDANTS

                                   Consent to removal on behalf of Defendants
                                   ENDO HEALTH SOLUTIONS INC.
                                   ENDO PHARMACEUTICALS INC.


                                   /s/ Hannah D. Sibiski
                                   Hannah D. Sibiski
                                   Texas State Bar No. 24041373
                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                   700 Louisiana Street |I Suite 4000
                                   Houston, TX 77002-2755
                                   (713) 576-2416
                                   Hannah.Sibiski@arnoldporter.com
                                   Hannah.Sibiski@amoldporter.com

                                   John D. Lombardo*
                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                   777 S. Figueroa Street
                                   44th Floor
                                   Los Angeles, CA 90017
                                   (213) 243-4000
                                   john.lombardo@arnoldporter.com
                                   john.lombardo@amoldporter.com
                                   * denotes national counsel who will seek pro hac
                                   vice admission


                                   Consent to removal on behalf of Defendants
                                   JANSSEN PHARMACEUTICA, INC. N/K/A
                                   JANSSEN PHARMACEUTICALS, INC.;
                                   JANSSEN PHARMACEUTICALS, INC.;
                                   ORTHO-MCNEIL-JANSSEN
                                   PHARMACEUTICALS, INC. N/K/A JANSSEN
                                   PHARMACEUTICALS, INC.;

                                   /s/ Charles C. Lifland*
                                   Charles C. Lifland*
                                   O'MELVENY
                                   O’MELVENY & MYERS LLP
                                   400 S. Hope Street
                                   Los Angeles, CA 90071
                                   (213) 430-6000
                                   clifland@omm.com
                                   * denotes national counsel who will seek pro hac
                                   vice admission




                                    9
     Case 4:18-cv-04707 Document 1 Filed on 12/13/18 in TXSD Page 10 of 10



                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing instrument was served via email on
the following counsel on December 13, 2018:

       County of Angelina:
             jsimon@sgptrial.com.com; acarter@sgptrial.com; pdhendersonlaw@aol.com;
             ddies@dieslaw.com; sparkhurst@dieslaw.com

       Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.
             John.Lombardo@arnoldporter.com; Sean.Morris@arnoldporter.com;
                                                Sean.Morris@amoldporter.com;
             hannah.sibiski@arnoldporter.com; Andrew.Bergman@arnoldporter.com
             hannah.sibiski@amoldporter.com;

       Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen
       Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and Janssen Pharmaceutica,
       Inc. n/k/a Janssen Pharmaceuticals, Inc.
               smcconnico@scottdoug.com; agriffin@scottdoug.com; jcardelus@omm.com;
               kklorfein@omm.com; jzarrow@omm.com; clifland@omm.com;
               sbrody@omm.com; acollins@scottdoug.com; agoldberg@scottdoug.com;
               jellis@scottdoug.com

                                                    /s/ Noelle M
                                                    /s/        M. Reed
                                                    Noelle M. Reed
                                                    noelle.reed@skadden.com




                                               10
